Exhibit 10

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
between NUCOR CORPORATION, a Delaware corporation with its principal place of
business in Charlotte, North Carolina, on behalf of itself and each of its
affiliates and subsidiaries (all such entities, collectively, “Nucor”), and LEON
TOPALIAN (“Executive”), a resident of Arkansas as of the date hereof, but who
will be relocating to the Charlotte, North Carolina area pursuant to the
performance of his duties following his promotion discussed herein.

WHEREAS, Executive has heretofore been employed at Nucor Corporation’s
Nucor-Yamato Steel Company affiliate as an at-will employee of Nucor in the
position of Vice President of Nucor Corporation and General Manager of
Nucor-Yamato Steel Company (the “Prior Position”); and

WHEREAS, Nucor has offered Executive a promotion to the position of Executive
Vice President of Nucor Corporation effective May 14, 2017, contingent upon
Executive’s execution of this Agreement, and Executive has accepted the
promotion; and

WHEREAS, Nucor Corporation’s Board of Directors (the “Board”) has approved
Executive’s promotion to the position of Executive Vice President of Nucor
Corporation contingent upon Executive’s execution of this Agreement; and

WHEREAS, prior to the effective date of the promotion, Executive and Nucor
discussed the requirements of the restrictive covenants contained in this
Agreement as a condition to Executive’s promotion; and

WHEREAS, Nucor’s promotion of Executive entitles Executive to receive increased
compensation and benefits that Executive did not have prior to his promotion;
and

WHEREAS, Executive agrees and acknowledges that in his new position of Executive
Vice President of Nucor Corporation he will acquire greater access to and
knowledge of Nucor’s trade secrets and confidential information which Executive
did not have prior to his promotion; and

WHEREAS, the parties wish to formalize their employment relationship in writing
and for Nucor to employ Executive under the terms and conditions set forth
below; and

NOW, THEREFORE, in consideration for the promises and mutual agreements
contained herein, the parties agree, effective as of May 14, 2017, as follows:

1.    Employment. Nucor agrees to employ Executive in the position of Executive
Vice President of Nucor Corporation, and Executive agrees to accept employment
in this position, subject to the terms and conditions set forth in this
Agreement, including the confidentiality, non-competition and non-solicitation
provisions which Executive acknowledges were discussed in detail prior to and
made an express condition of his promotion to Executive Vice President of Nucor
Corporation. Executive acknowledges that the Board’s approval of Executive’s
promotion to Executive Vice President of Nucor Corporation is conditioned upon
Executive’s execution of this Agreement.

2.    Compensation and Benefits During Employment. Nucor will provide the
following compensation and benefits to Executive:



--------------------------------------------------------------------------------

(a)    Nucor will pay Executive a base salary of $367,400 per year, paid not
less frequently than monthly in accordance with Nucor’s normal payroll
practices, subject to withholding by Nucor and other deductions as required by
law. The parties acknowledge and agree that this amount exceeds the base salary
Executive was entitled to receive in the Prior Position. Executive’s base salary
is subject to adjustment up or down by the Board at its sole discretion and
without notice to Executive.

(b)    Provided Executive remains in the position of an executive officer of
Nucor Corporation, Executive will be a participant in and eligible to receive
awards of incentive and equity-based compensation under and in accordance with
the applicable terms and conditions of the Nucor Corporation Senior Officers
Annual Incentive Plan, the Nucor Corporation Senior Officers Long-Term Incentive
Plan, and the Nucor Corporation 2014 Omnibus Incentive Compensation Plan (the
“Omnibus Plan”), each as modified from time to time by, and in the sole
discretion of, the Board of Directors of Nucor Corporation.

(c)    Provided Executive remains in the position of an executive officer of
Nucor Corporation, Executive will be eligible for all other employee benefits
that are generally made available by Nucor Corporation to its executive
officers.

3.    Compensation Following Termination.

(a)    From the date of Executive’s termination of employment with Nucor,
whether by Executive or Nucor for any or no reason, and provided that
(i) Executive executes and returns to Nucor a separation and release agreement
in form and substance satisfactory to Nucor, in its sole discretion, releasing
any and all claims Executive has or may have against Nucor at the time of his
termination of employment from Nucor, (ii) Executive is employed as an Executive
Vice President of Nucor at the time of Executive’s termination of employment
with Nucor, and (iii), except in the event Executive’s employment with Nucor is
terminated in accordance with applicable laws, rules and regulations due to
Executive’s disability, Executive is at least fifty eight (58) years of age and
has served as an Executive Vice President of Nucor for at least five
(5) consecutive years at the time of Executive’s termination of employment with
Nucor (the “Monthly Payment Requirements”), Nucor will pay Executive the Monthly
Amount (as defined below) for twenty-four (24) months following Executive’s
termination. Nucor shall have no obligation to make any payments of the Monthly
Amount if, at the time of Executive’s termination of employment with Nucor, all
of the Monthly Payment Requirements are not satisfied. The “Monthly Amount”
shall be an amount equal to (i) the product of (A) the amount of Executive’s
highest base salary level during the twelve (12) month period immediately prior
to his date of termination, multiplied by (B) 3.36, (ii) divided by twelve (12).
Subject to the provisions of Section 24 of this Agreement, the payments of any
Monthly Amount due shall be made at the end of each month following Executive’s
termination of employment with Nucor on Nucor’s regular monthly payroll date.

(b)    In exchange for Nucor’s agreement to pay the Monthly Amount as set forth
in this Section 3, and other good and valuable consideration, including without
limitation the compensation and benefits set forth in Section 2 of this
Agreement, Executive agrees to strictly abide by the terms of Sections 8 through
13 of this Agreement.

(c)    If Executive is employed by Nucor at the time of Executive’s death,
Nucor’s obligations to make any payments of the Monthly Amount under this
Agreement will automatically terminate and Executive’s estate and executors will
have no rights to any payments

 

2



--------------------------------------------------------------------------------

of the Monthly Amount under this Agreement. If Executive dies during the first
twelve (12) months following Executive’s termination from employment with Nucor,
then Nucor will pay Executive’s estate the payments of the Monthly Amount due
pursuant to Section 3(a) of this Agreement through the end of the twelfth (12th)
month following Executive’s termination from employment with Nucor. If Executive
dies twelve (12) or more months after termination of Executive’s employment with
Nucor, then Nucor’s obligations to make any payments of the Monthly Amount under
Section 3(a) of this Agreement will automatically terminate without the
necessity of Nucor providing notice, written or otherwise.

(d)    The amounts payable pursuant to this Section 3 of this Agreement shall be
in addition to and not in lieu of any amounts payable to Executive pursuant to
the Nucor Corporation Severance Plan for Senior Officers and General Managers
(the “Severance Plan”), which payments, if any, shall be governed by the terms
and conditions of the Severance Plan.

4.    Duties and Responsibilities; Best Efforts. While employed by Nucor,
Executive shall perform such duties for and on behalf of Nucor as may be
determined and assigned to Executive from time to time by the Chief Executive
Officer of Nucor Corporation or the Board. Executive shall devote his full time
and best efforts to the business and affairs of Nucor. During the term of
Executive’s employment with Nucor, Executive will not undertake other paid
employment or engage in any other business activity without the prior written
consent of the Board.

5.    Employment at Will. The parties acknowledge and agree that this Agreement
does not create employment for a definite term and that Executive’s employment
with Nucor is at will and terminable by Nucor or Executive at any time, with or
without cause and with or without notice, unless otherwise expressly set forth
in a separate written agreement executed by Executive and Nucor after the date
of this Agreement.

6.    Change in Executive’s Position. In the event that Nucor transfers,
demotes, promotes, or otherwise changes Executive’s compensation or position
with Nucor, the restrictions and post-termination obligations set forth in
Sections 8 through 13 of this Agreement shall remain in full force and effect.

7.    Recognition of Nucor’s Legitimate Interests. Executive understands and
acknowledges that Nucor competes in North America and throughout the world in
the research, manufacture, marketing, trading, sale, fabrication, placement
and/or distribution of steel or steel products (including but not limited to
flat-rolled steel, special quality and merchant quality steel bar and shapes,
concrete reinforcement bars, structural steel, hollow structural section tubing,
conduit tubing, steel plate, steel joists and girders, steel deck, steel
fasteners, steel pilings, metal building systems, wire rod, welded-wire
reinforcement rolls and sheets, cold finished steel bars and wire, guard rail,
and structural welded-wire reinforcement) or steel or steel product inputs
(including but not limited to scrap metal and direct reduced iron) (all such
activities, collectively, the “Business”). As part of Executive’s employment
with Nucor, Executive acknowledges he will continue to have access to and gain
knowledge of significant secret, confidential and proprietary information of the
full range of operations of Nucor. In addition, Executive will continue to have
access to training opportunities, contact with vendors, customers and
prospective vendors and customers of Nucor, in which capacity he is expected to
develop good relationships with such vendors, customers and prospective vendors
and customers, and will gain intimate knowledge regarding the products and
services of Nucor. Executive recognizes and agrees that Nucor has spent and will
continue to spend substantial effort, time and money in developing relationships
with its vendors and customers, that many such vendors and customers have long
term relationships with Nucor, and that all vendors, customers and accounts that
Executive may deal with during his employment with Nucor, are the vendors,
customers and accounts of Nucor. Executive acknowledges that Nucor’s competitors
would obtain an unfair

 

3



--------------------------------------------------------------------------------

advantage if Executive disclosed Nucor’s Secret Information or Confidential
Information (as defined in Sections 8 and 9, respectively) to a competitor, used
it on a competitor’s behalf, or if he were able to exploit the relationships he
develops as an employee of Nucor to solicit business on behalf of a competitor.

8.    Covenant Regarding Nucor’s Secret Information. Executive recognizes and
agrees that he will have continued access to certain sensitive and confidential
information of Nucor (a) that is not generally known in the steel business,
which would be difficult for others to acquire or duplicate without improper
means, (b) that Nucor strives to keep secret, and (c) from which Nucor derives
substantial commercial benefit because of the fact that it is not generally
known (the “Secret Information”), including without limitation: (i) Nucor’s
process of developing and producing raw material, and designing and
manufacturing steel and iron products; (ii) Nucor’s process for treating,
processing or fabricating steel and iron products; (iii) Nucor’s non-public
financial data, strategic business plans, competitor analysis, sales and
marketing data, and proprietary margin, pricing, and cost data; and (iv) any
other information or data which meets the definition of “trade secrets” under
the North Carolina Trade Secrets Protection Act. Executive agrees that unless he
is expressly authorized by Nucor in writing, Executive will not use or disclose
or allow to be used or disclosed Nucor’s Secret Information. This covenant shall
survive until the Secret Information is generally known in the industry through
no act or omission of the Executive or until Nucor knowingly authorizes the
disclosure of or discloses the Secret Information, without any limitations on
use or confidentiality. Executive acknowledges that he did not have knowledge of
Nucor’s Secret Information prior to his employment with Nucor and that the
Secret Information does not include Executive’s general skills and know-how.

Notwithstanding the foregoing, pursuant to the federal Defend Trade Secrets Act
of 2016, an individual will be immune from criminal or civil liability under any
federal or state trade secret law for (x) the disclosure of a trade secret that
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (y) a
disclosure that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order

9.    Agreement to Maintain Confidentiality.

(a)    As used in this Agreement, “Confidential Information” shall include all
confidential and proprietary information of Nucor, including, without
limitation, any of the following information to the extent not generally known
to third persons: financial and budgetary information and strategies; plant
design, specifications, and layouts; equipment design, specifications, and
layouts; product design and specifications; manufacturing processes, procedures,
and specifications; data processing or other computer programs; research and
development projects; marketing information and strategies; customer lists;
vendor lists; information about customer preferences and buying patterns;
information about prospective customers, vendors and prospective vendors, or
business opportunities; information about Nucor’s costs and the pricing
structure used in sales to customers; information about Nucor’s overall
corporate business strategy; and technological innovations used in Nucor’s
business, to the extent that such information does not fall within the
definition of Secret Information.

 

4



--------------------------------------------------------------------------------

(b)    During Executive’s employment with Nucor and at all times after the
termination of Executive’s employment with Nucor, (i) Executive covenants and
agrees to treat as confidential all Confidential Information submitted to
Executive or received, compiled, developed, designed, produced, accessed, or
otherwise discovered by the Executive from time to time while employed by Nucor,
and (ii) Executive will not disclose or divulge the Confidential Information to
any person, entity, firm or company whatsoever or use the Confidential
Information for Executive’s own benefit or for the benefit of any person,
entity, firm or company other than Nucor. This restriction will apply throughout
the world; provided, however, that if the restrictions of this Section 9(b) when
applied to any specific piece of Confidential Information would prevent
Executive from using his general knowledge or skills in competition with Nucor
or would otherwise substantially restrict the Executive’s ability to fairly
compete with Nucor, then as to that piece of Confidential Information only, the
scope of this restriction will apply only for the Restrictive Period (as defined
below).

(c)    Executive specifically acknowledges that the Confidential Information,
whether reduced to writing or maintained in the mind or memory of Executive, and
whether compiled or created by Executive, Nucor, or any of its vendors,
customers, or prospective vendors or customers derives independent economic
value from not being readily known to or ascertainable by proper means by others
who could obtain economic value from the disclosure or use of the Confidential
Information. Executive also acknowledges that reasonable efforts have been put
forth by Nucor to maintain the secrecy of the Confidential Information, that the
Confidential Information is and will remain the sole property of Nucor or any of
its vendors, customers or prospective vendors or customers, as the case may be,
and that any retention and/or use of Confidential Information during or after
the termination of Executive’s employment with Nucor (except in the regular
course of performing his duties hereunder) will constitute a misappropriation of
the Confidential Information belonging to Nucor. Executive acknowledges and
agrees that if he (i) accesses Confidential Information on any Nucor computer
system within 30 days prior to the effective date of his voluntary resignation
of employment with Nucor and (ii) transmits, copies or reproduces in any manner
such Confidential Information to or for himself or any person or entity not
authorized by Nucor to receive such Confidential Information, or deletes any
such Confidential Information, he is exceeding his authorized access to such
computer system. Notwithstanding anything to the contrary set forth herein, this
Agreement shall not be construed to restrict Executive from communications or
disclosures that are protected under federal law or regulation.

10.    Noncompetition.

(a)    Executive hereby agrees that for the duration of Executive’s employment
with Nucor, and for a period of twenty-four (24) months thereafter (the
“Restrictive Period”), Executive will NOT, within the Restricted Territory, do
any of the following:

(i)    engage in, whether as an employee, consultant, or in any other capacity,
any business activity (other than business activities engaged in for or on
behalf of Nucor) (A) that is the same as, or is in direct competition with, any
portion of the Business, and (B) in which Executive engaged in during the course
of his employment with Nucor (any such activities described in this
Section 10(a)(i), “Competing Activities”);

(ii)    commence, establish or own (in whole or in part) any business that
engages in any Competing Activities, whether (i) by establishing a sole
proprietorship, (ii) as a partner of a partnership, (iii) as a member of a
limited liability company, (iv) as a

 

5



--------------------------------------------------------------------------------

shareholder of a corporation (except to the extent Executive is the holder of
not more than five percent (5%) of any class of the outstanding stock of any
company listed on a national securities exchange so long as Executive does not
actively participate in the management or business of any such entity) or (v) as
the owner of any similar equity interest in any such entity;

(iii)    provide any public endorsement of, or otherwise lend Executive’s name
for use by, any person or entity engaged in any Competing Activities; or

(iv)    engage in work that would inherently call on him in the fulfillment of
his duties and responsibilities to reveal, rely upon, or otherwise use any
Confidential Information or Secret Information.

(b)    For purposes of this Agreement:

(i)    The term “Restricted Territory” means Executive’s geographic area of
responsibility at Nucor which Executive acknowledges extends to the full scope
of Nucor operations throughout the world. “Restricted Territory” therefore
consists of the following alternatives reasonably necessary to protect Nucor’s
legitimate business interests:

(A)    Western Europe, the Middle East, South America, Central America and North
America, where Executive acknowledges Nucor engages in the Business, but if such
territory is deemed overbroad by a court of law, then

(B)    The United States, Canada, Mexico, Guatemala, Honduras, the Dominican
Republic, Costa Rica, Colombia, Argentina and Brazil, where Executive
acknowledges Nucor engages in the Business, but if such territory is deemed
overbroad by a court of law, then;

(C)    The United States, Canada and Mexico, where Executive acknowledges Nucor
engages in the Business, but if such territory is deemed overbroad by a court of
law, then;

(D)    The contiguous United States, where Executive acknowledges Nucor engages
in the Business, but if such territory is deemed overbroad by a court of law,
then;

(E)    Any state in the United States located within a three hundred (300) mile
radius of a Nucor plant or facility that engages in any aspect of the Business,
but if such territory is deemed overbroad by a court of law, then;

(F)    Any state in the United States where a Customer or Prospective Customer
is located.

(ii)    The term “Customer” means the following alternatives:

(A)    any and all customers of Nucor with whom Nucor is doing business at the
time of, or at any time during the 12 month period immediately prior to,
Executive’s termination of employment with Nucor, but if such

 

6



--------------------------------------------------------------------------------

definition is deemed overbroad by a court of law, then;

(B)    any customer of Nucor with whom Executive or Executive’s direct reports
had significant contact or with whom Executive or Executive’s direct reports
directly dealt on behalf of Nucor at the time of, or at any time during the 12
month period immediately prior to, Executive’s termination of employment with
Nucor, but if such definition is deemed overbroad by a court of law, then;

(C)    any customer of Nucor with whom Executive had significant contact or with
whom Executive directly dealt on behalf of Nucor at the time of, or at any time
during the 12 month period immediately prior to, Executive’s termination of
employment with Nucor, but if such definition is deemed overbroad by a court of
law, then;

(D)    any customer of Nucor about whom Executive had obtained Secret
Information or Confidential Information by virtue of his employment with Nucor
and with whom Executive had significant contact or with whom Executive directly
dealt on behalf of Nucor at the time of, or at any time during the 12 month
period immediately prior to, Executive’s termination of employment with Nucor;

Provided, however, that the term “Customer” shall not include any business or
entity that no longer does business with Nucor without any direct or indirect
interference by Executive or violation of this Agreement by Executive, and that
ceased doing business with Nucor prior to any direct or indirect communication
or contact by Executive.

(iii)     The term “Prospective Customer” means any person or entity who does
not currently or has not yet purchased the products or services of Nucor, but
who, at the time of, or at any time during the 12 month period immediately prior
to, Executive’s termination of employment with Nucor has been targeted by Nucor
as a potential user of the products or services of Nucor, and whom Executive or
his direct reports participated in the solicitation of or on behalf of Nucor.

(iv)    The term “solicit” means to initiate contact for the purpose of
promoting, marketing, or selling products or services similar to those Nucor
offered during the tenure of Executive’s employment with Nucor or to accept
business from Customers or Prospective Customers.

(c)    Executive specifically agrees that the post-termination obligations and
restrictions in this Section 10 and in Sections 8, 9, 11, 12 and 13 will apply
to Executive regardless of whether termination of employment is initiated by
Nucor or Executive and regardless of the reason for termination of Executive’s
employment. Further, Executive acknowledges and agrees that Nucor’ s payments of
the compensation described in Section 3, as well as any payments under the
Severance Plan, are intended to compensate Executive for the limitations on
Executive’s competitive activities described in this Section 10 and Sections 11
and 12 for the Restrictive Period regardless of the reason for termination.
Thus, for example, in the event that Nucor terminates Executive’s employment
without cause, Executive expressly agrees that the obligations and restrictions
in this Section 10 and Sections 8, 9, 11, 12 and 13 will apply

 

7



--------------------------------------------------------------------------------

to Executive notwithstanding the reasons or motivations of Nucor in terminating
Executive’s employment.

11.    Nonsolicitation. Executive hereby agrees that for the duration of
Executive’s employment with Nucor, and for the Restrictive Period, Executive
will NOT do any of the following:

(a)    solicit, contact, or attempt to influence any Customer to limit, curtail,
cancel, or terminate any business it transacts with, or products it receives
from Nucor;

(b)    solicit, contact, or attempt to influence any Prospective Customer to
terminate any business negotiations it is having with Nucor, or to otherwise not
do business with Nucor;

(c)    solicit, contact, or attempt to influence any Customer to purchase
products or services from an entity other than Nucor, which are the same or
substantially similar to, or otherwise in competition with, those offered to the
Customer by Nucor; or

(d)    solicit, contact, or attempt to influence any Prospective Customer to
purchase products or services from an entity other than Nucor, which are the
same or substantially similar to, or otherwise in competition with, those
offered to the Prospective Customer by Nucor.

12.    Antipiracy.

(a)    Executive agrees for the duration of the Restrictive Period, Executive
will not, directly or indirectly, encourage, contact, or attempt to induce any
employees of Nucor (i) with whom Executive had regular contact with at the time
of, or at any time during the 12 month period immediately prior to, Executive’s
termination of employment with Nucor, and (ii) who are employed by Nucor at the
time of the encouragement, contact or attempted inducement, to end their
employment relationship with Nucor.

(b)    Executive further agrees for the duration of the Restrictive Period not
to hire for any reason any employees described in Section 12(a) of this
Agreement.

13.    Assignment of Intellectual Property Rights.

(a)    Executive hereby assigns to Nucor Corporation Executive’s entire right,
title and interest, including copyrights and patents, in any idea, invention,
design of a useful article (whether the design is ornamental or otherwise), work
product and any other work of authorship (collectively the “Developments”), made
or conceived solely or jointly by Executive at any time during Executive’s
employment by Nucor (whether prior or subsequent to the execution of this
Agreement), or created wholly or in part by Executive, whether or not such
Developments are patentable, copyrightable or susceptible to other forms of
protection, where the Developments: (i) were developed, invented, or conceived
within the scope of Executive’s employment with Nucor; (ii) relate to Nucor’s
actual or demonstrably anticipated research or development; or (iii) result from
any work performed by Executive on Nucor’s behalf. Executive shall disclose any
Developments to Nucor’s management within 30 days following Executive’s
development, making or conception thereof.

(b)    The assignment requirement in Paragraph 13(a) shall not apply to an
invention that Executive developed entirely on his own time without using
Nucor’s equipment, supplies, facilities or Secret Information or Confidential
Information except for those inventions that (i)

 

8



--------------------------------------------------------------------------------

relate to Nucor’s business or actual or demonstrably anticipated research or
development, or (ii) result from any work performed by Executive for Nucor.

(c)    Executive will, within 3 business days following Nucor’s request, execute
a specific assignment of title to any Developments to Nucor Corporation or its
designee, and do anything else reasonably necessary to enable Nucor Corporation
or its designee to secure a patent, copyright, or other form of protection for
any Developments in the United States and in any other applicable country.

(d)    Nothing in this Section 13 is intended to waive, or shall be construed as
waiving, any assignment of any Developments to Nucor implied by law.

14.    Severability. It is the intention of the parties to restrict the
activities of Executive only to the extent reasonably necessary for the
protection of Nucor’s legitimate interests. The parties specifically covenant
and agree that should any of the provisions in this Agreement be deemed by a
court of competent jurisdiction too broad for the protection of Nucor’s
legitimate interests, the parties authorize the court to narrow, limit or modify
the restrictions herein to the extent reasonably necessary to accomplish such
purpose. In the event such limiting construction is impossible, such invalid or
unenforceable provision shall be deemed severed from this Agreement and every
other provision of this Agreement shall remain in full force and effect.

15.    Enforcement. Executive understands and agrees that any breach or
threatened breach by Executive of any of the provisions of Sections 8 through 13
of this Agreement shall be considered a material breach of this Agreement, and
in the event of such a breach or threatened breach of this Agreement, Nucor
shall be entitled to pursue any and all of its remedies under law or in equity
arising out of such breach. If Nucor pursues either a temporary restraining
order or temporary injunctive relief, then Executive agrees to expedited
discovery with respect thereto and waives any requirement that Nucor post a
bond. Executive further agrees that in the event of his breach of any of the
provisions of Sections 8 through 13 of this Agreement, unless otherwise
prohibited by law:

(a)    Nucor shall be entitled to (i) cancel any unexercised stock options
granted under any senior officer equity incentive compensation plan from and
after the date of this Agreement (the “Post-Agreement Date Option Grants”), (ii)
cease payment of any Monthly Amounts and any other severance payments (including
those under the Severance Plan) otherwise due hereunder, (iii) seek other
appropriate relief, including, without limitation, repayment by Executive of any
(A) Monthly Amounts already paid hereunder and (B) benefits already paid under
any severance plan (including the Severance Plan) or similar benefit plans; and

(b)    Executive shall (i) forfeit any (A) unexercised Post-Agreement Date
Option Grants and (B) any shares of restricted stock or restricted stock units
granted under any senior officer equity incentive compensation plan that vested
during the six (6) month period immediately preceding Executive’s termination of
employment (the “Vested Stock”) and (ii) forfeit and immediately return upon
demand by Nucor any profit realized by Executive from the exercise of any
Post-Agreement Date Option Grants or sale or exchange of any Vested Stock during
the six (6) month period preceding Executive’s breach of any of the provisions
of Sections 8 through 13 of this Agreement.

Executive agrees that any breach or threatened breach of any of the provisions
of Sections 8 through 13 will cause Nucor irreparable harm which cannot be
remedied through monetary damages and the alternative relief set forth in
Sections 15(a) and (b) shall not be considered an adequate remedy for the

 

9



--------------------------------------------------------------------------------

harm Nucor would incur. Executive further agrees that such remedies in Sections
15(a) and (b) will not preclude injunctive relief.

If Executive breaches or threatens to breach any of the provisions of Sections
10, 11 or 12 of this Agreement and Nucor obtains an injunction, preliminary or
otherwise, ordering Executive to adhere to the Restrictive Period required by
the applicable Section, then the applicable Restrictive Period will be extended
by the number of days that Nucor has alleged that Executive has been in breach
of any of these provisions.

Executive further agrees, unless otherwise prohibited by law, to pay Nucor’s
attorneys’ fees and costs incurred in successfully enforcing its rights pursuant
to this Section 15, or in defending against any action brought by Executive or
on Executive’s behalf in violation of or under this Section 15 in which Nucor
prevails. Executive agrees that Nucor’s actions pursuant to this Section 15,
including, without limitation, filing a legal action, are permissible and are
not and will not be considered by Executive to be retaliatory. Executive further
represents and acknowledges that in the event of the termination of Executive’s
employment for any reason, Executive’s experience and capabilities are such that
Executive can obtain employment and that enforcement of this Agreement by way of
injunction will not prevent Executive from earning a livelihood.

16.    Reasonableness of Restrictions. Executive has carefully considered the
nature and extent of the restrictions upon him and the rights and remedies
conferred upon Nucor under Sections 8, 9, 10, 11, 12, 13 and 15 and hereby
acknowledges and agrees that the same are reasonable in time and territory, are
designed to eliminate competition which would otherwise be unfair to Nucor, do
not interfere with Executive’s exercise of his inherent skill and experience,
are reasonably required to protect the legitimate interests of Nucor, and do not
confer a benefit upon Nucor disproportionate to the detriment to Executive.
Executive certifies that he has had the opportunity to discuss this Agreement
with such legal advisors as he chooses and that he understands its provisions
and has entered into this Agreement freely and voluntarily.

17.    Applicable Law. Following Executive’s promotion to Executive Vice
President of Nucor Corporation, Executive’s primary place of employment will be
Nucor’s corporate headquarters located in Charlotte, North Carolina.
Accordingly, this Agreement is made in, and shall be interpreted, construed and
governed according to the laws of, the State of North Carolina, regardless of
choice of law principles of any jurisdiction to the contrary. Each party, for
themselves and their successors and assigns, hereby irrevocably (a) consents to
the exclusive jurisdiction of the North Carolina state and federal courts
located in Mecklenburg County, North Carolina and (b) waives any objection to
any such action based on venue or forum non conveniens. Further, Executive
hereby irrevocably consents to the jurisdiction of any court or similar body
within the Restricted Territory for enforcement of any judgment entered in a
court or similar body pursuant to this Agreement. This Agreement is intended,
among other things, to supplement the provisions of the North Carolina Trade
Secrets Protection Act and the Defend Trade Secrets Act of 2016, each as amended
from time to time, and the duties Executive owes to Nucor under North Carolina
common law, including, but not limited to, the duty of loyalty.

18.    Executive to Return Property. Executive agrees that upon (a) the
termination of Executive’s employment with Nucor and within three (3) business
days thereof, whether by Executive or Nucor for any reason (with or without
cause), or (b) the written request of Nucor, Executive (or in the event of the
death or disability of Executive, Executive’s heirs, successors, assigns and
legal representatives) shall return to Nucor any and all property of Nucor
regardless of the medium in which such property is stored or kept, including but
not limited to all Secret Information, Confidential Information, notes, data,
tapes, computers, lists, customer lists, names of customers, reference items,

 

10



--------------------------------------------------------------------------------

phones, documents, sketches, drawings, software, product samples, rolodex cards,
forms, manuals, keys, pass or access cards and equipment, without retaining any
copies or summaries of such property. Executive further agrees that to the
extent Secret Information or Confidential Information are in electronic format
and in Executive’s possession, custody or control, Executive will provide all
such copies to Nucor and will not keep copies in such format but, upon Nucor’s
request, will confirm the permanent deletion or other destruction thereof.

19.    Entire Agreement; Amendments. This Agreement discharges and cancels all
previous agreements regarding Executive’s employment with Nucor, including
without limitation that certain Executive Agreement by and between Nucor
Corporation and Executive dated as of December 10, 2012, and constitutes the
entire agreement between the parties with regard to the subject matter hereof.
No agreements, representations, or statements of any party not contained herein
shall be binding on either party. Further, no amendment or variation of the
terms or conditions of this Agreement shall be valid unless in writing and
signed by both parties.

20.    Assignability. This Agreement and the rights and duties created hereunder
shall not be assignable or delegable by Executive. Nucor may, at its option and
without consent of Executive, assign its rights and duties hereunder to any
successor entity or transferee of Nucor Corporation’s assets.

21.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Nucor and Executive and their respective successors, assigns, heirs
and legal representatives.

22.    No Waiver. No failure or delay by any party to this Agreement to enforce
any right specified in this Agreement will operate as a waiver of such right,
nor will any single or partial exercise of a right preclude any further or later
enforcement of the right within the period of the applicable statute of
limitations. No waiver of any provision hereof shall be effective unless such
waiver is set forth in a written instrument executed by the party waiving
compliance.

23.    Cooperation. Executive agrees that both during and after his employment,
he shall, at Nucor’s request, render all assistance and perform all lawful acts
that Nucor considers necessary or advisable in connection with any litigation
involving Nucor or any of its directors, officers, employees, shareholders,
agents, representatives, consultants, clients, customers or vendors. Executive
understands and agrees that Nucor will reimburse him for any reasonable
documented expense he incurs related to this cooperation and assistance, but
will not be obligated to pay him any additional amounts.

24.    Compliance with Code Section 409A. Notwithstanding anything in this
Agreement to the contrary, if (a) Executive is a “specified employee” under
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986 (the “Code”) as of
the date of his separation from service and (b) any amount or benefit that Nucor
determines would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Agreement by reason of Executive’s separation from service, then to the extent
necessary to comply with Code Section 409A: (i) if the payment or distribution
is payable in a lump sum, Executive’s right to receive payment or distribution
of such non-exempt deferred compensation will be delayed until the earlier of
Executive’s death or the seventh month following Executive’s separation from
service, and (ii) if the payment, distribution or benefit is payable or provided
over time, the amount of such non-exempt deferred compensation or benefit that
would otherwise be payable or provided during the six (6) month period
immediately following Executive’s separation from service will be accumulated,
and Executive’s right to receive payment or distribution of such accumulated
amount or benefit will be delayed until the earlier of Executive’s death or the
seventh month following Executive’s separation from service and paid or provided
on the earlier of such dates, without interest, and the normal payment or
distribution schedule

 

11



--------------------------------------------------------------------------------

for any remaining payments, distributions or benefits will commence.

For purposes of this Agreement, the term “separation from service” shall be
defined as provided in Code Section 409A and applicable regulations, and
Executive shall be a “specified employee” during the twelve (12) month period
beginning April 1 each year if Executive met the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) at
any time during the twelve (12) month period ending on the December 31
immediately preceding his separation from service.

[Signatures Appear on Following Page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Nucor Corporation have executed this Agreement
on the dates specified below.

 

EXECUTIVE

/s/ Leon Topalian

Leon Topalian Date:  

5/17/17

NUCOR CORPORATION By:  

/s/ John J. Ferriola

Its:  

Chairman, CEO and President

Date:  

5/17/17